Exhibit 99.1 Important Notice Concerning Your Rights Under: LNC Employees’ 401(k) Savings Plan LNL Agents’ 401(k) Savings Plan LNL Money Purchase Plan LNC Deferred Compensation Plan for Non-Employee Directors Blackout Period Notice May 1, 2013 1.This notice is to inform you that the above named plans will be adding certain funds to its investment lineup effective May 1, 2013, and eliminating certain funds from its investment lineup in the Lincoln Alliance® program effective June 15, 2013. 2.As a result of these changes, you temporarily will be unable to: direct or diversify investments in your individual accounts, obtain a loan from the plan (where applicable), or obtain a distribution from the plan. This period, during which you will be unable to exercise these rights otherwise available under the plan, is called a “blackout period.” Whether or not you are planning retirement in the near future, we encourage you to carefully consider how this blackout period may affect your retirement planning, as well as your overall financial plan. 3.The blackout period for the plans will begin at 4:00 p.m. Eastern Time on June 14, 2013 and end at 8:00 a.m. Eastern Time on June 24, 2013. 4.During the blackout period you will be unable to direct or diversify the assets held in your plan account. For this reason, it is very important that you review and consider the appropriateness of your current investments in light of your inability to direct or diversify those investments during the blackout period. For your long-term retirement security, you should give careful consideration to the importance of a well-balanced and diversified investment portfolio, taking into account all your assets, income and investments. 5.Federal law generally requires that you be furnished notice of a blackout period at least 30 days in advance of the last date on which you could exercise your affected rights immediately before the commencement of any blackout period in order to provide you with sufficient time to consider the effect of the blackout period on your retirement and financial plans. You should be aware that there is a risk to holding substantial portions of your assets in the securities of any one company, as individual securities tend to have wider price swings, up and down, in short periods of time, than investments in diversified funds. Stocks that have wide price swings might have a large loss during the blackout period, and you would not be able to direct the sale of such stocks from your account during the blackout period. 6.As part of the investment lineup change, any money you have in a fund when it is eliminated on June 15, 2013 (see below) will be automatically transferred to the plan’s applicable Qualified Default Investment Alternative (as shown on page 2) based on when you attain age 65. Note: If you want to make investment election changes prior to the start of the blackout period, you can do so online at LincolnFinancial.com. If you have any questions concerning this notice, please contact the Lincoln Alliance® Customer Service Center at 800-234-3500 any business day from 8:00 a.m. to 8:00 p.m. Eastern Time. NEW FUNDS BEING ADDED Effective May 1, 2013 Boston Co US Small Mid Cap Value Equity SSgA Target Retirement 2020 Fund PIMCO Diversified Real Asset Collective Trust SSgA Target Retirement 2025 Fund SSgA US Bond Index Fund - Class C SSgA Target Retirement 2030 Fund SSgA Russell Large Cap Index Fund - Class C SSgA Target Retirement 2035 Fund SSgA Global Equity All Cap/ ex US index Fund - Class C SSgA Target Retirement 2040 Fund SSgA Russell Small/Mid Cap Index Fund - Class C SSgA Target Retirement 2045 Fund SSgA Target Retirement Income Fund SSgA Target Retirement 2050 Fund SSgA Target Retirement 2010 Fund SSgA Target Retirement 2055 Fund SSgA Target Retirement 2015 Fund FUNDS BEING ELIMINATED Effective June 1, 2013 Delaware Growth Allocation I Vanguard Extended Market Idx Instl Delaware Moderate Allocation I Delaware International Equity Trust Delaware Conservative Allocation I Delaware Mid Cap Value I Vanguard Institutional Index Columbia Acorn Z FUNDS WITH SHARE CLASS CHANGES Effective June 1, 2013 American Funds Grth Fund of Amer R5 American Funds Grth Fund of Amer R6 Delaware Diversified Income Trust CIT Delaware Diversified Income Trust CIT FUNDS BEING ELIMINATED Effective June 1, 2013 QUALIFIED DEFAULT INVESTMENT ALTERNATIVE Mapping Fund Name Birth Year Retirement Year SSgA Target Retirement Income Fund 1942 and before 2007 and before SSgA Target Retirement 2010 Fund 1943-1947 2008-2012 SSgA Target Retirement 2015 Fund 1948-1952 2013-2017 SSgA Target Retirement 2020 Fund 1953-1957 2018-2022 SSgA Target Retirement 2025 Fund 1958-1962 2023-2027 SSgA Target Retirement 2030 Fund 1963-1967 2028-2032 SSgA Target Retirement 2035 Fund 1968-1972 2033-2037 SSgA Target Retirement 2040 Fund 1973-1977 2038-2042 SSgA Target Retirement 2045 Fund 1978-1982 2043-2047 SSgA Target Retirement 2050 Fund 1983-1987 2048-2052 SSgA Target Retirement 2055 Fund 1988 and after 2053 and after FUNDS WITH SHARE CLASS CHANGES Effective June 1, 2apping
